Title: To James Madison from Harry Toulmin, 10 January 1811
From: Toulmin, Harry
To: Madison, James


Dear Sir
Fort Stoddert 10th. Jany 1811
When I last took the liberty of addressing you, I was engaged I believe in the examination of Reuben Kemper and John Callier. Col. Kennedy of the conventional army had been arrested and held to bail, and had thereupon applied to me for a writ of habeas corpus, to bring up the recognizance; in consequence of which I stand charged before the public of denying to a freeman the sacred writ of liberty.
Captn. M’Farland had been arrested, and had assured the sheriff that he would have the blood of the judge, & had escaped. Major Hargrave, had been notified of the Sheriffs approach, & had joined the little band below the line, & was the same night made prisoner, & is now confined in Pr near Pensacola. The examination of Kemper and Callier continued from Sundy Evg till Thursday eveng.
It took place at their own request, as I offered to admit them to bail at once: but I suspect that, in fact, they found that they could not raise so great a force as they expected, and being also disappointed in their expectations of succour from Baton Rouge, they were rather glad to have some excuse for keeping themselves out of danger. Certain it is, that my embracing the first moment of their coming above the line, to issue process against the leaders; gave a discouragement to their enterprize, of the effects of which they were undoubtedly sensible. On the evening of the last day of their examination, our representatives in Assembly came with the Presidents Proclamation, full of vehement indignation at the check which had been given to the conspirators, forward to bail them, and eager to assure us that the whole of the Baton Rouge business was fully understood by the general government, that every thing was done in concert with it, and that Mr Skipwith was elected governor at their particular instance.
Callier (who had been appointed Coll. to command the militia detatchment) brought orders from Govr. Holmes & Govr. Claiborne (founded no doubt on the presumption that Col. Cushing had arrived with the troops & the gun boats) addressed to Coll. Cushing the commanding officer, at Fort Stoddert, authorizing him to order such portions of the militia as he may deem necessary to be ready for actual service. Callier immediately acquired a perfect ascendancy over the mind of Coll. Sparks: Kemper was taken into favour and was in habits of constant, daily, familiar and confidential intercourse with Col. Sparks, his officers, of whom some had actually renounced the U. States, & all had subscribed an oath of allegiance to the Convention, were adopted and authorized by Callier, as officers to command the Militia, and the idea was thrown out and circulated that Col. Sparks had full authority to call the Militia into actual service & to proceed instantly, without waiting for Coll: Cushing to take possession of Mobile.
Kemper had had the hardihood even to tell me, after your proclamation was recd. that the Conventional Flag should fly on the fort of Mobile, before that of the U. States: and I had heard from other quarters of his holding up the pretension, (seriously and as if he had authority to enforce it) to 640 acres of land for each of his followers, as well as the more important one, (which has probably given birth to this famous revolution, & procured for it so many patrons in Orleans & the Mississippi Territory) that a confirmation of all grants made by the Spanish government since the cession of Louisiana, woulld [sic] be a necessary requisite to their acquiescence in the occupation of Florida by the United States. I will confess therefore that I was alarmed when I beheld the open and undisguised patronage given to Kemper, the ground of whose defence itself seemed to rest on his disclaiming the character of an American citizen, and more especially when I saw the privates who had served under him, incorporated with the militia, to be armed, fed & paid by the U. S. and the Command of the detatchment given to the men who had either acted as his officers or been his avowed advocates and partizans. Orders (it also lately appears) were sent by Col. Callier & Col. Sparks to Pascagola, directing one Dupree (who had been at the head of a band of plunderers under the name of patriots) to take possession of that part of the country in behalf of the United States, and it is reported by some who have come from thence that, the best friends of the United States, who had opposed the plundering system, had on his a[c]quiring this new power been denounced as enemies, and that he had given orders to shoot them down, if found at large, as wild beasts. Some allowance, perhaps, ought however to be made on both sides for the violence of party spirit. As to Kemper himself, whether he really expected to establish his extravagant pretensions or merely wished, by associating his men with the militia, to hold up the idea of a connection between him and the federal government, and to pave the way for his personal influence and for the advancement of his followers under the new order of things to be established by govr. Claiborne, I do not know & can scarcely conjecture: but as there unquestionably have been foreign parties, both British & French, in the settlements on the Mississippi, it is possible that Kemper might have belonged to one of them and might have calculated, on finally establishing a government in Florida independent of the U. S. or at least of obtaining such a hold in the country as would completely have procured success to their favourite land speculations.
He had not patience, however, to wait till the militia could be collected, but determined to try his fortune with a little band of his own. On Friday the 21st. Decr. he set out (himself I believe from the house of Col. Sparks, tho’ I do not know that the latter was aware for what purpose) with between 30 and 40 men mostly on horseback.
I knew nothing of this till after dark, when Mr Darling (the Collector) informed me of what was going on and that they meant to enter Mobile next evening before the commandant had retired to the fort, & by seizing & carrying off him and Mr Innerarrity, to compel him to deliver up the Fort. I sent in, to the fort, to inform Captn Gaines and it was agreed that he should acquaint Colo Sparks with it, in order that proper measures might instantly be taken to defeat a project so incompatible with the dignity & probably with the interests of the U. States. Coll. Sparks seemed to have great doubts about it, but on learning that the information came from a person actually residing in his family, he no longer disputed the fact, but expressed his belief that Kemper was countenanced by the general government. However, upon sending for some of his officers, & learning their opinion he determined to send Capn Gaines down that night with the greater part of the troops to oppose Kemper in any illegal attempts on the fort: but at the same time he sent two messengers in the night after Kemper to apprise him of the steps which had been taken and to induce him to return. He gave to Captn Gaines full power to demand the fort. The latter step he took, by the advice of his officers, under the presumption that he was authorized by instructions which they had not seen, & which I believe they are since convinced never existed.
Finding that the detatchment had taken scarcely any provisions I went down (as the contract is in my hands) with a small supply on the sunday following: & as I did not notify Col. Sparks of my departure, (as to notify him would have been to notify Kemper whose disappointed followers were on the road) it has been since alledged that I went down at midnight to correspond with the enemy. When at Mobile I learnt by a letter from Coll. Sparks to Captn Gaines, that in four days he meant to follow with from three to 4 hundred militia. I knew that the necessary consequence of their arrival would be the utter demolition of the town from the guns of the fort, and that it could be productive of no good, inasmuch as a place of that strength never could be taken by small arms.

I was satisfied besides, that if they could succeed, nothing but confusion would follow, as no arrangements had been made for the civil government of the province. Indeed this consideration was in my mind decisive, that no such powers had been communicated as were assumed by Col Sparks and Col. Callier. I deemed it essential that Col. Cushing should be apprised of the existing state of things. A messenger had been sent to him, but he had not returned. He was a Spanish subject: he might have been careless, or he might have been unfaithful. I offered to go myself. I sailed in a canoe down the bay, and in 28 hours I found Col. Cushing, detained by contrary winds, about 20 leagues from Mobile. He was astonished at the precipitancy of Col. Sparks: he did not think that he seriously intended what he promised: but lest he should be so far overcome by the influence of others, he wrote a letter to him to suspend calling out the militia or to dismiss them if they had been called out. Contrary winds & boisterous weather rendered my return dangerous & tardy: and much did I suffer from the apprehension of a destruction in the mean time of the property of unoffending individuals and the loss of valuable lives. Happily only a few of the militia had arrived at Mobile: the rest, amounting to about 2501 found at fort Stoddert. Many of them had been two or three weeks drawn from home: but they had only recently reached this place, and were to march for Mobile the next morning. They were discontented with me for not having a full supply of provisions, tho’ there was enough for the current demands of the place, and I had received no intimation of the necessity of any extraordinary supply.
Coll. Sparks did not communicate to them the orders he had received from Col. Cushing: but sent to Col. Cushing with copies of the instructions recd from Govr. Claiborne, and with representations, as it was said, of the necessity of calling out the militia, a young man of the name of Carson, a partizan or at least an advocate of the Kemper expedition, and a militia Colonel whom he had made commandant at Fort Stoddert. Carson came back with a renewed order from Col. Cushing to permit the militia to return home. Callier on saturday last, when this order was to be made public, read to his men, formed in a hollow square, a most vehement invective on the measure, and concluded with denouncing me by name, as a traitor, an intriguer &c &c. I had the moment before heard of the projected attack, and attempted a public defence: but the moment I came to any material or impressive observation, my voice was drowned by his incessant bellowing of traitor, liar, dam—d saltwater son of a b——h, British emissary, & other epithets of the same elegant and gentlemanly description, familiar, from daily use, in his vocabularly [sic]; but such as I cannot even recollect: and all this from a man who has repeatedly observed to me that there was not one single act of mine, which my enemies could lay hold of, anxious as they were, to found a charge against me.
Having thus represented me, and having as I have been informed by others, been for three days assisted by M’Farland, Kemper, Kennedy & Pollard, in holding me up to the men, as a person who had abused them to Col. Cushing, and prevented the glorious prize from reaching their hands at the moment that they were ready to grasp it; it is no wonder that their soldiers, friends of Kemper & his plans, most of them new comers in the country and strangers to me and to my incessant exertions for its prosperity, & indeed for the most part mere birds of passage, who are here today, & will be perhaps in some other part of the uncivilized world tomorrow; it is no wonder that a large majority of such men should without knowledge & without reflection, put their hands to a statement of facts, addressed to congress as a ground for my impeachment, which none of them could possibly know any thing about. This petition was brought forward by J. P. Kennedy, and charged me, as far as I cd hear it, 1st with partiality in giving or refusing bail, 2dly. with carrying on for three months a secret negociation with the Spanish authorities, 3dly. with going from my post at midnight to Consult with the enemy below the line, and proceeding from thence with misrepresentations to Col: Cushing. As to the first, I know not what cases are alluded to and can only say that I have always ingenuously followed the light of my own understanding: as to the 2d. you, Sir, are acquainted with every thing I have said or done. I have held no correspondence with Spanish officers: and if I have with earnestness & anxiety expressed my ideas & wishes to persons residing below the line, it has only been, that their government would save their people from the anarchy and ruin portended by Kemper, by making a surrender to the U. States of the disputed territory: and as to the 3d. I fortunately had a friend with me (a stranger in the country, Mr Lewis of Athens) during the whole time alluded to, who can certify every tittle of it to be false.
There was, indeed, a 4th. charge, which I had forgotten. I had examined the witnesses in the case of Kemper and Callier in a federal garrison. It is true I did examine them in the dwelling house of Captn Gaines; which is within the pickets, but I believe not within the chain of centinels. As to the latter however, I am not sure. I live about one mile and a quarter from the fort. Woods only intervene. Hargrave had escaped. M’Farland had broke custody: and from one to 200 men were expected to assemble at the same time not far from us below the line. Col. Kirby, my predecessor, had transacted similar business in the same place. The court of land claims was held there. No other house could be got any way convenient. No duress, no restriction, no exhibition of military force was used or thought of.
I doubt much, after all, whether it be really intended to forward this petition to congress. I suspect that the main use contemplated may be an effect to be produced by it on Governor Claiborne, for the purpose of throwing the practical power of making appointments in the district below, into the hands of the same faction which has obtained the ascendancy on this side of the line. If it should have this effect, this will be completely a ruined country.
Mr Darling the collector, a worthy man, attentive to his duties, and a firm supporter of the laws, is attempted to be displaced as collector of the district of Mobile, in favour of a young man of the name of Carson, whose negative qualities induced Captn. Gaines four or 5 years ago to recommend him but whose positive ones since exhibited as the patron and supporter of an abandoned faction, have fully satisfied him, to be a very improper person. Mr Darling has removed to this place on acct. of his office, & is ready to remove to Mobile, & certainly will with a little experience become a very accurate & respectable officer.
As to myself, I hardly know how to act. I cannot obtain a sight of the petition. The facts are of such a nature, that the petitioners who are generally poor ignorant strangers, who live at a distance from me, could know nothing about: and Callier encouraged them to sign by stating that its object was merely to ask an enquiry. By his abusive and outrageous treatment of me, he incited his followers to personal violence, & when he stopped the arm of one of his captains who offered to cleave me down with his sword, it was only to have an opportunity of boasting the next day “that he had saved one old, damned rascal from being murdered”: and the “damned cowardly villain Col. Cushing” is in his elegant declamation coupled with the damned traitor of a judge. I pray, Sir, that you will grant me pardon for this style of writing so offensive to myself as well as to you: but in many cases one can never give an accurate idea of the spirit of a writer but by literal quotations. As to the address itself, I am at a loss how to act. An acquittal would be no triumph where such men are the adversaries: and to do any act which would produce suspence, either in the public mind or in my own destiny, would be to afford them all the success which their most extravagant expectations can dream of. In the mean time all the arrangements for the future organization of the government of this country wd be completed, and in the defeat or even temporary adumbration of one man who had stood foremost in defence of the laws and of the security of property whether of a friend or an enemy, they will see all the success and triumph which their hearts can desire or anticipate, and erect an aweful monument as a warning to future officers of government on the waters of the Mobile, not to dare to encroach on the sacred, sovereign right of plunder & desolation.
I doubt, therefore, whether to adhere to the idea which first struck my mind, of petitioning for an enquiry. I shall consult my friends & determine accordingly. I think I shall write a line to Mr Rhea, & Mr R. M. Johnson, but have not time to write fully. Coll. Cushing is now at Mobile waiting for orders. He finds none to justify the measures already taken. Govr. Claiborne is to be there in ten days. I am dear sir very respectfully your faithful and obedt Sert
H. Toulmin.
